department of the treasury internal_revenue_service commerce mc dal dallas tx tax_exempt_and_government_entities_division number release date date date uil taxpayer_identification_number form tax_year s ended person to contact id number contact numbers certified mail- return receipt requested dear in a determination_letter dated july 19xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final letter with regard to your exempt status we previously provided you a report of examination explaining why we believe revocation of your exempt status was necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on april 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 c of the code you are required to file federal_income_tax returns for the tax period s shown above if you have not yet filed these returns please file them with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit taxpayeradvocate irs gov or call1-877-777-4778 if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter thank you for your cooperation sincerely margaret von lienen director eo examinations internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examination sec_11 commerce street ms dal dallas tx department of the treasury date date taxpayer_identification_number form tax period s ended person to contact id number contact telephone number fax number dear during our examination of the return s indicated above we determined that your organization was not described in sec_501 for the tax period s listed above and therefore it does not qualify for exemption from federal_income_tax this letter is not a determination of your exempt status under sec_501 for any period other than the tax period s listed above the attached report of examination form 886-a explanation of items summarizes the facts the applicable law and the service's position regarding the examination of the tax period s listed above you have agreed with our determination by signing form 6018-a consent to proposed action accepting our determination of non-exempt status for the period s stated above you have filed the required income_tax returns in the future if you believe your organization qualifies for tax-exempt status and would like to establish its status you may request a determination from the internal_revenue_service by filing form_1024 application_for recognition of exemption under sec_501 a and paying the required user_fee you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate letter catalog number if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely margaret von lienen director eo examinations enclosures form 886-a letter catalog number form 886a name oftaxpayer i department of the treasury - internal_revenue_service explanation of items year period ended xx xx issue does continue to qualify for exemption under sec_501 c given that it receives more than of its income from the general_public on a recurring basis facts is open to the public the following day sundays 9am -1pm may thru september during these times nonmembers may participate in several of the club's activities of the trap fields nonmembers may enter the grounds of the club through an entry gate that is unlocked during these hours in order to participate in these activities they have only to identify themselves to the employee working the counter in the clubhouse the counter person then solicits the nonmembers to become a member and charges them the league member fee for participating in these activities therefore the new members can participate in club shoots league members do not have the same privileges as regular members all members have access to the remaining property owned by the club the sec_501 to provide social recreational and other activities to its members the benefits provided to the members include but are not limited to the following activities trap shooting hunter safety and clubhouse social activities is organized and operating as an organization described in the specific and primary purpose of the per its' constitution is the formation of a membership of sportsmen interested in outdoor recreation wildlife conservation restoration and education your organization reported the following sources and amounts of revenue on forms for periods ending december 20xx and december 20xx year period ended december 20xx december 20xx form 886-a rev of gross_receipts from nonmember use of gross_receipts total investment from investment_income i income nonmember income department of the treasury- internal_revenue_service page -1- form 886a n arne oft axpayer i department of the treasury - internal re enue service explanation of items year period ended 20xx 20xx while reviewing the general ledger income statement minutes of meetings your website as well as other internal documents provided by your organization such as cash register receipts and counter income expense report it has been noted that your organization is open to the general_public on a regular basis as stated previously the nonmember income has been recorded in the following accounts within your general ledger and counter income expense report nonmember league membership nonmembers trap leagues nonmember calendar sales nonmember bar income advertising income based on conducting a two-year analysis of gross_receipts it has been noted that the organization received and respectively during tax years ending december 20xx and december 20xx the gross_receipts received by your organization are well over the threshold permitted in public law member use of facilities total receipts less general membership dues scrip sales leagues income members raffles club house rental memorial bar income calendar sales total 20xx dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure adjusted gross_receipts per rev_proc dollar_figure nonmember use of facilities league membership dues leagues income non-members calendar ads bar income calendar sales total nonmember income dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 20xx 20xx dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure fonn 886-a rev department of the treasury - internal_revenue_service page -2- form 886a n arne of taxpayer i department of the treasury - internal_revenue_service explanation of items year period ended 20xx 20xx 20xx nonmember use test limited to nonmember income nonmember use interest total nonmember investment_income dollar_figure i i nonmember income test 20xx nonmember use test o limited to limited to nonmember income nonmember use interest total nonmember investment_income dollar_figure i nonmember income test limited to sec_501 exempts from federal_income_tax clubs organized for pleasure recreation and other non-profitable purposes substantially_all of the activities of which are for such purposes and not part of the net_earnings of which inures to the benefit of any private shareholder sec_1 c of the income_tax regulations provides that in general the exemption extends to social and recreation clubs supported solely by membership fees dues and assessments however a club that engages in a business such as making its social and recreational facilities open to the general_public is not organized and operated exclusively for pleasure recreation and other non-profitable purposes and is not exempt under sec_501 a prior to its amendment in sec_501 c required that social clubs be operated exclusively for pleasure recreation and other nonprofitable purposes public law form 886-a rev department of the treasury - internal_revenue_service page -3- form 886a name oftaxpayer i department of the treasury- internal_revenue_service explanation of items year period ended 20xx 20xx amended the exclusive provision to read substantially' in order to allow an sec_501 organization to receive up to percent of its gross_receipts including investment_income from sources outside its membership without losing its tax exempt status the committee reports for public law senate report no 2d session c b further states a within the percent amount not more than percent of the gross_receipts should be derived from the use of a social club's facilities or services by the general_public this means that an exempt social_club may receive up to percent of its gross_receipts from a combination of investment_income and receipts from non members so long as the latter do not represent more than percent of total receipts b thus a social_club may receive investment_income up to the full percent of its gross_receipts if no income is derived from non-members' use of club facilities c in addition the committee report states that where a club receives unusual amounts of income such as from the sale of its clubhouse or similar facilities that income is not to be included in the percent formula revrul_66_149 holds a social_club as not exempt as an organization described in sec_501 c where it derives a substantial part of its income from non-member sources revproc_71_17 sets forth the guidelines for determining the effect of gross_receipts derived from the general public's use of a social club's facilities on exemption under sec_501 where nonmember income from the usage exceeds the standard as outlined in this revenue_procedure the conclusion reached is that there is a non-exempt purpose and operating in this manner jeopardizes the organization's exempt status taxpayer's position historically did operate within the rules of sec_501 c as a social_club in order to raise money for operations and for programs to promote conservation within the community the organization began a calendar sale calendars were sold by members to nonmembers resulting in nonmember income in excess of of gross_receipts and nonmember and investment_income in excess of of gross_receipts intentionally disregard the c rules while the organization would have liked the opportunity to correct operations to comply with the rules they accept the revocation of their exempt status did not form 886-a rev department of the treasury- internal_revenue_service page -4- form 886a n arne oft axpayer i department of the treasury - internal_revenue_service explanation of items year period ended 20xx 20xx government's position your organization has exceeded the non-member threshold on a recurring basis during tax years ending december 20xx and december 20xx and therefore revocation of your organization's exempt status is warranted conclusion the sec_501 tax-exempt status of since the nonmember income received by the club exceeded of the club's total gross_receipts for the years under examination further it main activity of selling calendars to the general_public and use of their facilities to the general_public reflecting evidence that the club is engaged in a business and is not being operated exclusively for pleasure recreation or social purposes should be revoked no longer meets the requirements to qualify as exempt from federal_income_tax under sec_501 as described in sec_501 therefore your exempt status under c of the internal_revenue_code will be revoked effective january 20xx as a taxable entity the organization is required to file form_1120 u s_corporation income_tax return for the periods open under statute under g these periods include the years ending december 20xx and subsequent tax years additionally the organization is reminded of the provisions of sec_277 concerning membership organizations which are not exempt_organizations sec_277 stipulates in the case of a membership_organization which is not exempt from taxation deductions for the taxable_year attributable to furnishing services goods or other items of value to members shall be allowed only to the extent of income derived from members form 886-a rev department of the treasury- internal_revenue_service page -5-
